DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 10/22/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANA ROSS/
Supervisory Patent Examiner, Art Unit 3761

Claim Objections
Claims 18-22 are objected to because of the following informalities:  Claim 18 recites “A galvo system comprising: a metal block machined to house at least two galvo systems therewithin wherein each galvo system…”.  Claim 1 continues to recite the term “galvo system” throughout the claim. Please make a distinction between the “A galvo system” invention and the “at least two galvo systems” that are structural limitations of the “A galvo system.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162).
Regarding claim 18, Grapov discloses a galvo system comprising:
a block (Fig. 1, [12]) machined to house at least two galvo systems (Fig. 2, [34]) therewithin wherein each galvo system comprises at least one mirror (Fig. 3, [20]), a motor for steering said mirror (para. [0033]; teaches using a motor to steer the mirror in order to direct the laser) and wherein each galvo system is configured to steer a laser beam, each laser beam from a minimal wattage, at 1000 watt power or greater (no limiting wattage disclosed in specification and possesses the same structure as the claimed galvo system therefore is capable of intended function), and wherein the block keeps the galvo systems sufficiently aligned as to concurrently direct at least two  laser beams from the at least two galvo systems within the block and onto a work piece to process the work piece in a selected manner (intended use; [0010] lines 2-5 ---“The apparatus can be employed for distributing laser energy from a single laser source to one of a plurality of outputs or from a plurality of laser sources to a single output.”), the block controlling mechanical stability and heat build-up sufficiently to avoid distortion of the block and to maintain alignment of the at least one mirror of each galvo system within the block for laser processing (The block possess all of the same structure as the claimed block system which the applicant claims is capable of the intended function, therefore is capable of intended function).
	However, Grapov does not disclose wherein the block is made of metal.
	Nevertheless, Tanaka teaches wherein the block is made of metal ([0022] lines 4-6).
[0022]
Regarding claim 19, Grapov in view of Tanaka teaches the galvo system as appears above (see the rejection of claim 18) and Grapov further teaches wherein the block (Fig. 1, [12]) controls heat build-up by comprising at least one cooling system (Fig. 3, [30]) replicated for each galvo (para. [0027], teaches an integrated coolant path in each optical elements to keep out of the way of the laser).

Claim 20 is rejected under 35U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162) as applied to Claim 19, and in further view of Andreasch et al. (US 8,498,037).
Regarding claim 20, Grapov in view of Tanaka teaches the galvo system as appears above (See the rejection of claim 19), but does not teach wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings.
	Nevertheless, Andreasch teaches wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings (col. [7], lines 37-55; teaches supplying cooling air through the cooling channels [15]).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the galvo housing of Grapov in view of Tanaka wherein the at least one cooling system comprises an airflow cooling system, wherein the airflow cooling system comprises a plurality of vents and openings as taught by Andreasch, since it would have been advantageous to prevent deformation caused by excessively great changes in temperature (col. [4], lines 7-17).

Claim 21 is rejected under 35U.S.C. 103 as being unpatentable over Grapov et al. (US 2010/0165435) in view of Tanaka et al. (US 2014/0001162) as applied to Claim 19, and in further view of Sutko et al. (US 7,796,314).
Regarding claim 21, Grapov in view of Tanaka teaches the galvo system as appears above (See the rejection of claim 19), but does not teach wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels extending along the block.
Nevertheless, Sutko teaches wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels (Fig. [1], [108], [10] and [109]) extending along the block (col. [5], lines 14-40; teaches using a coolant liquid to flow through the galvo block to cool the galvo mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the galvo housing of Grapov in view of Tanaka wherein at least one cooling system comprises a liquid flow cooling system, the liquid flow cooling system comprises a plurality of channels extending along the .

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the block having no substantially closed or full internal walls or partitions between adjacent galvos.

Response to Arguments
Applicant’s arguments, see pages 9-15 of Appeal Brief, filed 10/22/2020, with respect to the rejection(s) of claim(s) 18-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanaka et al. (US 2014/0001162).

For claim 18 and 19:
Applicant argues that Grapov does not teach galvo systems within the block. Examiner respectfully disagrees.


Applicant argues Grapov teaches away from the block with the multiple galvos therein. Examiner respectfully disagrees. 
Fig. 3 shows two galvos within the system. 
	
Applicant argues that Grapov does not receive, nor direct concurrently a plurality of laser beams. Examiner respectfully disagrees.
Grapov teaches that a plurality of beams may be input (receiving) into the system and output (directing) as a single beam. ([0010] lines 2-5 ---“The apparatus can be employed for distributing laser energy from a single laser source to one of a plurality of outputs or from a plurality of laser sources to a single output.”)

Applicant argues that Grapov does not teach two beams are each directed to a corresponding galvo inside the block and then two beams are directed to the workpiece for laser processing. However, Examiner interprets this limitation to be the intended use of the galvo system and the galvo system is not claimed to incorporate a one to one correspondence between the laser beams input into the system and the galvo systems within the housing. 
two beams are each directed to a corresponding galvo inside the block and then two beams are directed to the workpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant argues that the combination of Grapov and Sprague does not teach a metal block capable of handling 1000 watt or greater laser beams because the invention of Sprague is an integrated photonics module and not directed toward the handling of laser beams. Examiner respectfully agrees.
However, newly cited prior art reference Tanaka teaches a housing made from metal that houses beam steering mechanisms for a laser system. It would have been obvious to modify the block of Grapov by forming the block from metal as taught by Tanaka for the purpose of having a more durable case to protect the galvo mirrors and increasing the thermal conductivity of the block.

For claim 20:
Applicant presents the same argument for claim 20 as seen above for claims 18-19. See the above response.

For claim 21:

Sutko teaches that coolant is distributed through the block through a cooling channel. (col. [5], lines 14-40; teaches using a coolant liquid to flow through the galvo block to cool the galvo mirrors.). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

For claim 22:
Applicant’s arguments are found persuasive. The cited prior at does not disclose, teach, or suggest the block having no substantially closed or full internal walls or partitions between adjacent galvos. 

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761